DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 21-30 and 38-40 in the reply filed on 8/18/22 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 21-30 and 38-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 and other claims recite “at least sectionally,” which is confusing. The examiner believes that “at least sectionally” is meant to define a portion of the channel, if not its entire length, but the language conflicts with “cross-section” of the channel. 
Also, volume VA is for the “at least sectionally”, meaning, VA is not for the entire acceptor channel, whereas VD is for the entire donor channel. Claims like 24 and 25 also are indefinite because one could arbitrarily select the portions of the channels to meet this element.
Claim 38 recites “especially” which is indefinite because it is unclear what item is special in the list; and also because it is a relative term.
Claim Rejections - 35 USC § 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-23, 26-29 and 38-40 are rejected under 35 U.S.C. 102 (a1) as anticipated by, or under 35 USC 103 as being unpatentable over Nylen et al (US 4,311,789).

    PNG
    media_image1.png
    399
    983
    media_image1.png
    Greyscale

Fig. 6 of Nylen is copied herein with annotations. Donor channel is visibly larger than the acceptor channel for the entire length of the linear acceptor channel, which is on the opposite side of membrane 3e. The acceptor channel appears rectangular as claimed. Regarding “indentation,” it only means a groove or a deep recess; the channels in Nylen can be considered as recesses. The membrane is cellulose ultrafiltration, which falls within the range of pore size claimed. Thus claims 21-23 and 26-28 are anticipated under the broadest reasonable interpretation. 
Regarding claims 29 and 39, the relative sizes of the donor and acceptor channels would have been obvious, and can be designed for the intended use of collecting a small amount of sample – see claim 1 of Nylen.
Regarding claim 38, the system in Nylen is for sampling for an analytical instrument. The list of the analytical equipment is obvious, because they are all well-known in the art for analyzing biological samples. For claim 40, at least the acceptor (dialysate) side of the membrane has inlet and outlet pumps – see the multichannel pump P3.

Claim(s) 21-30 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Schafer et al (US 5,861,097) in view of Nylen et al (US 4,311,789) and Esmond (US 4,419,237).
Schafer (fig. 5b copied herein) shows a dialysis device with a donor channel 21 and a meandering acceptor channel (6) separated by a membrane. As is clear from the figure and from its description in column 6, lines 17-38, the donor channel can be larger than the acceptor channel. Fig. 4 of Schafer shows both donor and acceptor channels as meandering grooves in two half-cells. The claims element of volume VA < VD is met in fig. 4 because a portion (arbitrarily selected) of the acceptor channel will have a smaller volume than the donor channel. Thus Schafer would anticipate claims 21, 22 etc. Schafer also teaches chromatography as the analysis method.

    PNG
    media_image2.png
    879
    463
    media_image2.png
    Greyscale

Nonetheless, Nylen ( as described in rejection 1) teaches that the acceptor channel is smaller compared t the donor channel for the purpose of taking a small sample of the solution for analysis. Thus, it would have been obvious to one of ordinary skill in the art to design the sizes of donor and acceptor channels in Fig. 4 of Schafer as required for the intended purpose, such as taught by Nylen.
Providing pumps for fluid flow is implied and obvious. In fact, one would also look up the relevant literature for information that is not readily available in Schafer, and make use of the teaching such as that of Nylen for that purpose.
Regarding supports within the channel for the membrane, supporting the membrane to avoid deformation due to pressure is well-known. See for example, Esmond, which provides multiple support in linear channels of a dialyzer. Also noted in Esmond is that the channel on one side of the membrane is larger in volume that the other side. It is also observed that “donor” and “acceptor” channels are only intended use, and can be interchanged, (and are considered as defining which is smaller.) 
Allowable Subject Matter
After reviewing the application thoroughly, the examiner has observed that claim 21 could be made allowable over the prior arts by amending it to overcome the 112 issues, and then adding the limitations, (1) channels are spiral or meandering, (2) one or more support elements (as defined in claim 30) run along the length of the acceptor channel, and (3) the acceptor channel volume is less than that of the corresponding length of the donor channel.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143. The examiner can normally be reached Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISHNAN S MENON/           Primary Examiner, Art Unit 1777